Citation Nr: 0836280	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left knee meniscus injury. 


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2005 to July 
2006.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in White River 
Junction, Vermont. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an increased rating 
for a left knee meniscus injury.  The Board finds that 
additional development is necessary to satisfy VA's 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA).  

First, the veteran should be afforded an additional 
examination.  Although he underwent a VA examination in 
September 2006, he subsequently underwent arthroscopy and 
partial medial and lateral meniscectomies on his left knee.  
He indicated in his September 2007 substantive appeal that 
surgery had not resolved his knee problems.  In order to 
determine the current severity of his left knee disability, 
he should be scheduled for another examination.

Next, the veteran has not received adequate due process with 
respect to the left knee claim, nor has he been notified of 
the requirements under Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).   Therefore, he should be provided with notice to 
cure this deficiency.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should send the veteran a due 
process cure letter, in accordance with 
the VCAA, addressing his claim for an 
increased rating for a left knee 
disability.  

In addition to the requirements 
established in the VCAA, the letter 
should also include an explanation as 
to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim on appeal, 
as outlined in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and the 
requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

2.  Obtain VA outpatient treatment 
records from the White River Junction 
VA Medical Center for the period from 
May 2007 to the present.

3.  Schedule the veteran for an 
examination of his left knee. The claims 
file must be made available to and 
reviewed by the examiner. Any indicated 
tests should be accomplished and reported 
in specific detail.

The examiner should identify and describe 
in detail all left knee pathology 
present. The examiner should identify any 
findings related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

4.  When the above actions are completed, 
readjudicate the claim for an increased 
rating for the veteran's left knee 
meniscus injury.  If the benefit sought 
is not granted, he should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

